 

(Gesell iheerrOUeHGB LAK Dmocum

ATTO

100 LA

HOWARD S. JAFFE NEW Y
DANIEL J. GOTLIN (24

Hon. Lewis A. Kaplan
Senior U.S. Senior District Judge
Southern District of New York

Re: USA v Sung Soon Kim
Docket No.: 16 cr 405

Dear Judge Kaplan:
The above named defendant is schedule
16, 2020. Ms. Kim is seeking to waive her persone

pandemic and is seeking to appear virtually at the

A Korean interpreter will be required.

HSJ/ms
Cc: AUSA Michael Neff via ECF

esvit4ee3 AtiesOSPA4?eD Rage li ails

IN & JAFFE

RNEYS AT LAW
FAYETTE STREET .
SUITE ag 4/0 A, S—
ORK, N.Y. 10013

2) 966-5897

Fax: (212) 9

August 21, 2020

> (LAK)

1 to be sentenced on September
| appearance due to the Covid 19
hearing.

2 hone Metin

Daniel J. Got hiv
By Howard S. Jaffe

Granted on condition that the defendant
file the

and her counsel execute
attached fo

 

E-MAIL: GOTANDIAF@A

MEMO ENDORSED

 

41-9183
OL.COM

  
Case 1:16-cr-00405-LAK Docur

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

nent 453 Filed 08/24/20 Page 2 of 3

 

ee nl x
UNITED STATES OF AMERICA,
-against- 16-CR-0405 (LAK
SUNG SOON KIM,
Defendant.
ws ew ewww wee ewe ew ee ee ew ee ewe eee ee eB eB ele ew Pw Bw ER BX eM eA Ae xX
WAIVER OF RIGHT TO PHYSICAL
PRESENCE AT SENTENCING

(To Be Completed By Defendant)

I am aware that I have been con
awaiting sentencing. I have consulted with my att

victed in this case of a federal crime or crimes and am
prney about sentencing.

 

I understand that I have a right

o appear before a judge in a courtroom in the Southern

 

District of New York for sentencing, to speak toa the judge before sentence is imposed, and to have my
attorney beside me as I do and to speak on my behalf. I am aware also that the public health emergency
created by the COVID-19 pandemic has interfered |with travel and restricted access to the federal courthouse.

I have discussed these issues with my attorney. By signing this document, I wish to advise
the court that I willingly give up my right to appear in person before the judge for setnencing and I consent
also to being sentenced by video or, if video is not reasonably available, telephone conference.. By signing
this document, I willingly give up also any right [ might have to have my attorney next to me during the
sentencing proceeding so long as the following conditions are met. I want to have the opportunity to speak
to the judge on my own behalf prior to the imposition of sentence. I want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding. I also want the
ability to speak privately with my attorney at any time during the proceeding if I wish to do so.

Dated:

 

 

Signature of Defendant

(To Be Completed By Defense Attorney)

 
 

Case 1:16-cr-00405-LAK Document 453 Filed 08/24/20 Page 3 of 3

Thereby affirm that I am aware of n
my client, my client’s rights to attend and participate

ny obligation to discuss with my client the charges against
+ in the criminal proceedings encompassed by this waiver,

and this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the

proceedings being held with my client and me both

Dated:

 

 

Name of Attorney (Print)

| participating remotely.

 

Signature of Attorney

(To Be Completed By Defense Attorney If Defendant Uses Interpreter)

lused the services of an interpreter

to discuss these issues with the defendant. The interpreter

also translated this document, in its entirety, to the defendant before the defendant signed it. The interpreter’s

name is:

 

Dated:

 

 

Name of Attorney (Print)

 

Signature of Attorney

ACCEPTED:

 

Lewis A. Kaplan
United States District Judge

 

 
